IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-17-00064-CV

                             IN THE MATTER OF K.A.S.


                             From the 443rd District Court
                                  Ellis County, Texas
                               Trial Court No. 16-J-5062


                             MEMORANDUM OPINION

       K.A.S. filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.1(a)(1). The motion

has been signed by K.A.S. and his counsel. Dismissal of this appeal would not prevent a party

from seeking relief to which it would otherwise be entitled. The motion is granted, and the appeal

is dismissed.


                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 5, 2017
[CV06]